 

Exhibit 10.1

[meetmeheader.jpg]

 

 

August 30, 2013

 

Gavin Roy

4465 Blue Ridge Drive  

Doylestown, PA 18902

 

Re:     Revised Terms of Employment

 

Dear Gavin:

 

This letter reflects certain changes to your terms of employment and therefore
constitutes an amendment to your Employment Agreement dated as of July 14, 2011
and it supersedes our letter agreement of August 20, 2013.

 

You have agreed to remain an employee of the company and assist us to transition
the role of Chief Technology Officer. Accordingly, staring on September 3, 2013
(or whichever date our new Chief Technology Officer begins his employment), you
will no longer be Chief Technology Officer and instead will report directly to
me (without a title) and work primarily on the Transition Projects identified on
Exhibit A hereto. Subsequent to September 3, 2013 (or whichever other date you
are no longer Chief Technology Officer) and while you remain an employee of the
Company, you will retain ownership of Inventions (as defined in your
Confidential Information and Invention Assignment Agreement) that you conceive
independently and that are not used in or compete with the business of MeetMe;
said Inventions shall constitute Prior Inventions (as defined in said
agreement). You will continue to receive your current base salary and benefits
but will not accrue or otherwise be eligible for bonus awards.

 

We anticipate the Transition Projects will take approximately six months to
complete; provided, however, that subject to the terms of this letter, you will
remain an employee for a minimum of three months while we complete the
Transition Projects. Upon the earlier of (i) successful completion of the
Transition Projects (which will remain subject to my sole discretion) and (ii)
the six month anniversary of the date hereof (provided you remain an employee of
the company on either such date), we will offer you a Separation and Release
Agreement and if you sign it we will pay you severance equal to six months of
your base salary (paid over six months through payroll). During the six months
following your separation while we continue to pay you severance, (a) you will
continue to receive (or we will otherwise reimburse you for) healthcare benefits
for so long as you do not obtain other employment, and (b) your stock options
and RSAs will continue to vest as if you were an employee; provided, however,
that as a condition of both such benefits, you will (x) remain available and
consult as requested for up to ten hours per week without additional
compensation, and (y) continue to comply with your Confidential Information and
Invention Assignment Agreement. This arrangement is in lieu of any other payment
under your Employment Agreement.

 

You will work remotely during this transition time and come to the New Hope
office only as necessary. We may ask you to work on matters other than the
Transition Projects and the company may update Exhibit A (to add, subtract, or
modify) from time to time as needed during the 45-day period following the date
hereof. If at any time I am not satisfied with your performance, we retain the
right to terminate your employment upon notice. In other words, this is not a
guarantee of employment through the completion of the Transition Projects.

 

If this is acceptable to you, please sign below where indicated a return the
signed copy to me either electronically or in the original prior to the close of
business on August 30, 2013.

 

Sincerely yours,

 

/s/ Geoff Cook                        

Geoff Cook

Chief Executive Officer

 

 

Intending to be legally bound:

 

 

/s/ Gavin Roy

Gavin Roy